         Case 6:20-cv-00323-ADA Document 27 Filed 12/01/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 CONVERSANT WIRELESS LICENSING                  )
 S.A.R.L.,                                      )
                                                )
                Plaintiff,                      )
                                                )        Civil No. 6:20-cv-00323-ADA
        v.                                      )
                                                )        JURY TRIAL DEMANDED
 TESLA, INC.,                                   )
                                                )
                Defendant.                      )

                               STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Conversant Wireless Licensing S.A.R.L. (“Conversant”) and Defendant Tesla, Inc. (“Tesla”)

hereby file this Stipulation of Dismissal and stipulate to the dismissal of the present action. All

claims of infringement that Conversant raised in this action are dismissed WITH PREJUDICE.
        Case 6:20-cv-00323-ADA Document 27 Filed 12/01/20 Page 2 of 3




Dated: December 1, 2020

Respectfully submitted,                Respectfully submitted,

/s/ Deron R. Dacus (w/ permission)     /s/ Jamie H. McDole
Deron R. Dacus                         Jamie H. McDole
Texas Bar No. 00790553                 State Bar No. 24082049
THE DACUS FIRM, PC                     Phillip B. Philbin
821 ESE Loop 323, Suite 430            State Bar No. 15909020
Tyler, TX 75701                        Michael D. Karson
(903) 705-1117                         State Bar No. 24090198
ddacus@dacusfirm.com                   Nadia E. Haghighatian
                                       State Bar No. 24087652
Michael Rhodes (pro hac vice)          THOMPSON & KNIGHT LLP
Heidi L. Keefe (pro hac vice)          One Arts Plaza
COOLEY LLP                             1722 Routh St., Suite 1500
3175 Hanover Street                    Dallas, Texas 75201
Palo Alto, CA 94304-1130               Tel.: 214.969.1700
(650) 843-5000                         Fax: 214.969.1751
hkeefe@cooley.com                      Email: jamie.mcdole@tklaw.com
mrhodes@cooley.com                             phillip.philbin@tklaw.com
                                               michael.karson@tklaw.com
Adam M. Pivovar (pro hac vice)                 nadia.haghighatian@tklaw.com
Samuel Whitt (pro hac vice)
COOLEY LLP                             Attorneys for Plaintiff
1299 Pennsylvania Avenue, NW           Conversant Wireless Licensing S.A.R.L.
Suite 700
Washington, DC 20004
(202) 842-7800
apivovar@cooley.com
swhitt@cooley.com

Joseph E. Van Tassel (pro hac vice)
COOLEY LLP
11951 Freedom Drive
Reston, VA 20190-5656
(703) 456-8000
jvantassel@cooley.com

Attorneys for Defendant
Tesla, Inc.
          Case 6:20-cv-00323-ADA Document 27 Filed 12/01/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       On December 1, 2020, I electronically submitted the foregoing document with the Clerk

of Court for the U.S. District Court for the Western District of Texas using the electronic case files

system of the Court. Pursuant to Local Rule CV-5, the Notice of Electronic Filing (“NEF”)

generated by the Court’s electronic filing system constitutes service of the foregoing document on

those registered as Filing Users. Any other counsel of record will be served by electronic mail,

facsimile transmission and/or first class mail on this same date.



 Dated: December 1, 2020                            /s/ Jamie H. McDole
                                                    Jamie H. McDole
